The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al.
	Roberts et al. teach the hydrosilation product of a mono SiH terminated polysilox-ane and unsaturated polybutadiene.  See for instance the olefin containing polymer in column 6, lines 20 to 25.  This will result in the claimed unit of formula (1) in claim 1 as well as the hydroxyl group termination.  See also the siloxane hydride in column 3, line 40 to 65.  Note that, most preferably, R3 is a methyl or hydrogen radical such that, when the siloxane is mono terminated, this will result in a siloxane containing unit as found in instant formula (2).  In this manner claims 1 and 3 are anticipated.
	For claim 2 note that the preferred butadiene polymer R45HT has a Mn of 2,8001 such that the resulting copolymer from this preferred polymer will meet this requirement.
	For claim 4 see column 10, lines 12 to 15.

This rejection is maintained from the previous office action. Applicants’ traversal has been considered but is not deemed persuasive.  
	It is argued that Roberts et al. fail to teach organosiloxane monohydride having a single chain meeting the formula (4) as found in claim 4.  The Examiner disagrees and again draws attention to column 6, lines 40 - 45, which shows a siloxane that embraces the required siloxane.  This is preferably a monohydride (see the top of col. 7) with preferred R3 groups of methyl and hydrogen.  Throughout the teachings, Roberts et al. specifically refer to monohydrides having terminal SiH group.   See for instance col. 9, lines 38). This anticipates a SiH terminated reactant as claimed. 
	The fact that Roberts et al. has another preferred SiH siloxane that is different does not detract from the anticipation as a reference must be considered for all that it teaches, including non-preferred embodiments, and is not limited to or by the preferred embodiments.  
	Finally, while applicants argue good compatibility and “advantageous effect” of the copolymer this carries no weight as unexpected results cannot be used to overcome an anticipation rejection.  On the other hand applicants have not shown any unexpected results.  Mere allegations are not sufficient.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  


Mgm
8/8/2021

/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                    	


    
        
            
    

    
        1 This information is readily available.  See for instance paragraph 83 of US 2016/0053109.